Citation Nr: 1012849	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  03-22 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative disc and 
joint disease of the cervical spine without evidence of 
radiculopathy.  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to 
December 1959.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied 
service connection for osteoarthritis of the cervical spine.  

In March 2005, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the 
Veteran waived initial RO consideration of the new evidence 
submitted in conjunction with the hearing.  38 C.F.R. § 
20.1304(c) (2009).  

This case was previously before the Board in June 2005, at 
which time, the Board denied service connection for 
arthritis of the cervical spine.  The Veteran appealed the 
Board's June 2005 decision to the United States Court of 
Appeals for Veterans Claims (Court).  By order dated March 
2007, the Court granted a Joint Motion for Remand and 
vacated the June 2005 Board decision.  In July 2007, the 
Board remanded the claim for additional development and 
adjudicative action.  The case has been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between the Veteran's 
degenerative disc and joint disease of the cervical spine 
without evidence of radiculopathy and service is of record.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, degenerative 
disc and joint disease of the cervical spine without 
evidence of radiculopathy was incurred during his active 
military service.  38 U.S.C.A. §§ 1131, 1133, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Court held 
that VA must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  

Given the fully favorable decision discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the Veteran is moot 
or represents harmless error.  As to additional notice 
regarding the effective date to be assigned, the RO will 
address this matter in effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Decision  

During the March 2005 hearing, the Veteran testified that 
while stationed in Korea, he fell off a truck.  He explained 
that he landed on a "wall section," and hit his back, neck, 
and dislocated his shoulder.  The Veteran stated that an 
ambulance transported him to a local hospital where his 
shoulder was reset.  He contends that the fall from the 
truck and landing on his back thereafter caused his current 
cervical spine disability.  The Veteran asserts that service 
connection is warranted for his cervical spine disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for certain "chronic 
diseases" (including arthritis) may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1133, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309(a) (2009).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in- 
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
Review of the service treatment records indicates that the 
Veteran reported to sick call in November 1958 with a 
dislocated right shoulder.  It was noted that the 
dislocation was reduced spontaneously while on the x-ray 
table.  The Veteran's right shoulder was placed in a sling 
thereafter.  In December 1958, the Veteran returned for 
follow-up treatment.  The December 1958 sick call notes 
report slight pain over the posterior aspect of the right 
arm, but no signs of pain or limitation of motion.  Upon 
separation from service, clinical evaluation of the 
Veteran's spine was normal as reflected on his October 1959 
separation examination report.  

Post service treatment records reflect continuing complaints 
of a cervical spine disability.  Beginning in March 1990, x-
rays taken at the Veteran's local VA outpatient treatment 
facility revealed mild to moderate degenerative changes of 
the cervical spine.  In November 1999, December 1999, and 
August 2000, the Veteran attended a VA pain clinic and 
reported intense pain in his cervical spine.  A March 2002 
VA cervical spine radiology report revealed moderate to 
severe degenerative changes involving the lower cervical 
spine with narrowing of the disk spaces, osteophyte 
formation, and foraminal compromise.  In May 2002, the 
Veteran visited his local VA outpatient treatment facility 
for complaints of pain his neck.  A Magnetic Resonance Image 
(MRI) scan of the spine was reviewed, and the Veteran was 
assessed with cervical radicular pain.  Degenerative joint 
disease of the cervical spine was confirmed via x-rays in 
September 2002.  More recent VA outpatient treatment records 
reflect treatment for generalized osteoarthritis with 
chronic pain syndrome.  Finally, a May 2008 private medical 
record notes severe multilevel degenerative changes with 
severe spinal stenosis at the C5-6 level.  

Review of the evidentiary record reveals that during the 
course of this appeal, the Veteran underwent a VA 
examination to assess his current cervical spine disability.  
In September 2008, the Veteran was afforded an examination 
through QTC Medical Services (QTC).  The Veteran informed 
the examiner that he injured his neck during his military 
service after falling from a truck.  Upon physical 
examination of the Veteran, review of the claims file, and 
x-ray testing, the examiner diagnosed the Veteran with 
degenerative disc and joint disease of the cervical spine 
without evidence of radiculopathy.  He opined that "it is 
less likely" that the Veteran's degenerative disc disease of 
the cervical spine originates from the in-service truck 
incident.  The examiner explained there is a 30-year delay 
between the onset of his symptoms following the accident, 
and finds it difficult to make the connection of a 
degenerative condition from an injury that did not require 
immediate treatment at the time of occurrence.  

The Board also notes that the Veteran submitted several 
private medical statements to support his claim for 
benefits.  In July 2006, D.S., M.D. diagnosed the Veteran 
with severe degenerative disc disease and osteoarthritis of 
the cervical spine.  He opined that "[i]t is possible" that 
the in-service back injury caused his cervical spine 
disability.  Similarly, S.V., M.D., the Veteran's primary 
care physician since the mid 1980s, opined that the 
Veteran's current cervical spine disability is "[m]ost 
[l]ikely related to the in-service fall from the truck.  

Based on the foregoing, the Board finds that there is both 
positive and negative evidence of record.  The Board is 
certainly aware that there are no service treatment records 
to substantiate the Veteran's reported neck injury after 
falling from a truck during service, and the September 2008 
VA examiner concluded that the Veteran's current cervical 
spine disability is unrelated to his active military 
service.  However, the Veteran is competent to report 
experiencing an injury to his neck during service.  Thus, 
the Board will concede such neck injury in service.  It must 
be noted that the Veteran is not, on the other hand, 
competent to state that he sustained degenerative disc and 
joint disease of the cervical spine without evidence of 
radiculopathy in service, as that requires a medical opinion 
or requires objective medical evidence.  

Additionally, the two private medical statements submitted 
by the Veteran, acknowledge the Veteran's history of an 
injury or event in service, and essentially state that the 
Veteran currently has a cervical spine disability as a 
result of some type of event or injury.  Similarly, during 
the March 2005 hearing, the Veteran provided a statement as 
to continuity of symptomatology, stating that his cervical 
spine began in service after the truck accident, and he has 
endured cervical spine issues since that time.  Again, the 
Board finds the Veteran's statements are credible, as the 
statements are consistent with the objective evidence of 
record.  See Caluza v. Brown, 7 Vet. App. 487, 506 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) 
(Board must analyze the credibility and probative value of 
evidence).  Furthermore, the evidence of record is void of 
any intercurrent injury, and there is no evidence of record 
to suggest that an injury occurred between the Veteran's 
discharge from service and the September 2008 VA 
examination.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin or the degree of disability, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Given the facts of this case, 
and with resolution of all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for 
degenerative disc and joint disease of the cervical spine 
without evidence of radiculopathy is warranted.  


ORDER

Entitlement to service connection for degenerative disc and 
joint disease of the cervical spine without evidence of 
radiculopathy is granted.



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


